FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	As previously discussed, [t]his application is CON of 16/071,604 filed 07/21/2018 (ABN), which is a 371 of PCT/AU2017/050042 filed 01/20/2017. 
	This application also claims foreign priority benefit of AUSTRALIA 2016900195 filed 01/22/2016.
	However, as previously discussed, the subject matter of “the composition is diluted by from 20:1 to 100:1” as recited in claim 2 is not supported in the parent application 16/071,604, PCT/AU2017/050042 or the foreign application of AUSTRALIA 2016900195. It is noted that the specification of the parent application discloses a dilution from 1:20 to 1:100 with no specificity on defining what the ratio means (page 9, lines 7-9). The disclosure of “a dilution from 1:20 to 1:100” in the parent application is different from the claimed subject matter of “a dilution ratio from 20:1 to 100:1” as recited in claim 2.
Thus, claim 2 will not receive filing benefit of parent application 16/071,604, PCT/AU2017/050042 or the foreign application of AUSTRALIA 2016900195.
Applicant states that this application is a continuation application of the prior-filed application. A continuation application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the subject matter of claim 2.
In response to this office action, Applicant is requested to make appropriate correction(s)/amendments to continuing data/claims such that the claims comply with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 121.
	As such, claims 1, 3-10 and 13-23 are afforded the effective filing date of 01/22/2016 and claim 2 is afforded the effective filing date of 10/05/2020.

Status of the Claims
This action is in response to papers filed 02/01/2022 in which claims 11-12 were canceled; claims 1-10 and 13-19 were amended; and claims 20-23 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-10 and 13-23 are under examination.

Withdrawn Objection/Rejections
The objection to claims 3 and 4 for informalities, is withdrawn, in view of Applicant’s amendments to claims 3-4.  
The rejection of claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 1-4.
The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn, in view of Applicant’s amendments to claim 1.

Maintained-Modified Objection
Specification
The specification remain objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no proper antecedent basis for the subject matter of 2 in the specification.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 2 has been amended and therefore, entitled to the benefit of the Priority Applications. (Remarks, page 7).
In response, the Examiner disagrees. It is noted that the instant specification disclose a shelf stable liquid to be diluted from 10:1 to 200:1 (instant specification, paragraph [0037]), as well as, discloses a dilution from 1:20 to 1:100 (instant specification, paragraph [0047]). However, these disclosures from paragraphs [0037] and [0047] of the instant specification provide no specificity on defining what the dilution ratio means. Due to this lack of definition from the instant specification, the disclosure of “a dilution from 1:20 to 1:100” in the instant specification is different from the claimed subject matter of “a dilution ratio from 20:1 to 100:1” as recited in claim 2. Likewise, the disclosure of “10:1 to 200:1” from the instant specification is not the same as the claimed subject matter of “20:1 to 100:1” as recited in claim 2.
Thus, it is maintained that the specification remain objected to as failing to provide proper antecedent basis for the claimed subject matter of claim 2.

Maintained-Modified Rejection
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kritzler et al (23 October 2008; US 2008/0260716 A1) in view of Sava (3 November 2005; US 2005/0242029 A1; hereafter as “Sava ‘029) and Sava et al (12 February 2004; US 2004/0029752 A1; hereafter as “Sava ‘752”).
Regarding claim 1, Kritzler teaches a method of cleaning a surface contaminated with an organic load with high level of disinfection comprising treating the surface with a diluted composition containing an enzyme such as protease, a quaternary ammonium compound such as benzalkonium chloride, and a boron compound (abstract; [0006], [0008], [0017]-[0020], [0024]-[0028], [0033]-[0037], [0042], [0044], [0059]; Tables 5 and 6; claims 1-6, 30-35, 48, and 63-65). Kritzler teaches the surface is the surface of a medical instrument that is contaminated with mycobacteria, which the mycobacteria include protein (Kritzler: abstract; [0006], [0008], [0019] and [0037]). Kritzler teaches the composition comprises quaternary ammonium compound at a concentration of at least 1% by weight and said composition is diluted so as to have a concentration of the magnitude selected at the working dilution (Kritzler: [0029] and [0037]; Table 2).
However, Kritzler does not teach the anionic hydrotrope in the composition and the dilution factor from 10:1 to 200:1 of the claim 1.
Regarding the anionic hydrotrope of claim 1, Sava ‘029 teaches a liquid composition (solution) for cleaning and disinfecting surfaces containing microorganisms comprising an enzyme, an anionic hydrotrope (sodium xylene sulfonate), a boron compound, and a biocide (a quaternary ammonium chloride) (abstract; [0013], [0025]-[0036], [0058]-[0065] and [0109]; Example 7; claims 31-33 and 40).
It would have been obvious to one of ordinary skill in the art to include an anionic hydrotrope such as sodium xylene sulfonate in the liquid composition of Kritzler and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Kritzler and Sava ‘029 are commonly drawn to a liquid composition containing an enzyme, a boron compound and a biocidal quaternary ammonium biocide for use in disinfecting contaminated surfaces containing microorganisms, and Sava ‘029 provided the guidance for adding sodium xylene sulfonate to the disinfectant composition containing an enzyme and biocide of Kritzler. Thus, "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding the dilution factor from 10:1 to 200:1 of the claim 1, Sava ‘752 teaches a method for cleaning and disinfecting a contaminated medical instrument comprising treating the surface of a medical instrument with diluted composition comprising an enzyme such as protease, a quaternary ammonium compound such as benzalkonium chloride, and a boron compound, wherein the composition was diluted with water to a dilution of less than 200:1, preferably 20:1 (Abstract; [0022]-[0044], [0046], [0058]-[0060], [0080]-[0096]; claims 1-32).
It would have obvious to one of ordinary skill in the art to dilute the composition of Kritzler in water to a dilution from 10:1 to 200:1, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kritzler teaches that the composition is formulated as a concentrate intended to be diluted so as to have a concentration of the magnitude selected at the working dilution, and Sava ‘752 provided the guidance for diluting the composition of Kritzler to a dilution of less than 200:1 and preferably 20:1, as such dilution provides a resultant composition that is biocidally effective achieving “Hospital Grade A” disinfection (Sava ‘752: [0046] and [0058]-[0060]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to diluting the composition Kritzler to a dilution of less than 200:1 and preferably 20:1 with a reasonable expectation of achieving a desired high level disinfection, as such dilution factor per Sava ‘752 is biocidally effective in achieving “Hospital Grade A” disinfection. 
It would also have been obvious teaches the composition of Kritzler comprising quaternary ammonium compound at a concentration of at least 1% by weight when diluted for use would be below the MIC of the quaternary ammonium compound to any challenged microorganism as indicated in Therapeutic Goods Order (TGO54) because Sava ‘752 teaches that the composition comprises quaternary ammonium compound at a concentration of at least 1% by weight of Kritzler when diluted would be expected to be below the MIC of the quaternary ammonium compound to any challenged microorganism as indicated in Therapeutic Goods Order (TGO54) (Sava ‘752: [0022]; claim 26).
Regarding claim 2, as discussed above, Sava ‘752 teaches the composition was diluted with water to a dilution of less than 200:1, preferably 20:1. Thus, it would have obvious to one of ordinary skill in the art to dilute the composition of Kritzler in water to a dilution from 20:1 to 100:1, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kritzler teaches that the composition is formulated as a concentrate intended to be diluted so as to have a concentration of the magnitude selected at the working dilution, and Sava ‘752 provided the guidance for diluting the composition of Kritzler to a dilution of less than 200:1 and preferably 20:1, as such dilution provides a resultant composition that is biocidally effective achieving “Hospital Grade A” disinfection. Thus, an ordinary artisan provided the guidance from the prior art would have looked to diluting the composition Kritzler to a dilution of less than 200:1 and preferably 20:1 with a reasonable expectation of achieving a desired high level disinfection, as such dilution factor per Sava ‘752 is biocidally effective in achieving “Hospital Grade A” disinfection. 
Regarding claims 3-5, as discussed above, Sava ‘029 teaches the composition contains anionic hydrotrope such as sodium xylene sulfonate.
Regarding claim 6, Sava ‘029 teaches the boronic acid as one of the preferred boron compound (Sava ‘029: [0036] and [0061]).
Regarding claims 7-8, as discussed above, Kritzler teaches the quaternary ammonium compound is benzalkonium chloride.
Regarding claim 9, as discussed above, Kritzler teaches the enzyme is protease.
Regarding claim 10, Sava ‘029 and Sava ‘752 provides the guidance for including a polyol such as propylene glycol and glycerol in the composition (Sava ‘029: [0064] and claim 39; Sava ‘752: [0088], [0090]-[0092]; claims 14 and 18-19).
Regarding claims 13-15, Kritzler teaches the concentration of quaternary ammonium compound in the composition is 2% w/w or 4% w/w (Kritzler: [0020], [0037]; Table 2).
Regarding claim 16, Kritzler teaches the surface is the surface of a medical instrument that is contaminated with mycobacteria, which the mycobacteria include protein (Kritzler: abstract; [0006], [0008], [0019] and [0037]).
Regarding claim 17, Sava ‘029 and Sava ‘752 provide the guidance for treating the surface in a bath (Sava ‘029: [0138], [0158], [0179], [0212]; Sava ‘752: [0025], [0032], [0037], [0039], [0069], [0106]).
Regarding claim 18, Kritzler teaches the liquid composition provide High Level disinfection that is 6 log reduction of Mycobacteria and viruses (Kritzler: abstract; [0004] and [0019]).
Regarding claim 19, Kritzler teaches the surface is treated with the composition at a temperature of greater than 30°C but does not exceed about 60°C (Kritzler: [0020]; Tables 2, 4 and 5).
Regarding claims 20-23, as discussed above, Sava ‘029 teaches and provides the guidance for the composition to contain anionic hydrotrope such as sodium xylene sulfonate.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive.
Applicant argues Sava ’029 is non-analogous art to the claimed invention, as Sava ‘029 is concerned with industrial systems for treating industrial waters contaminated by a biofilm containing sessile microorganism and thereby, different from the field of high level disinfection of medical instruments. (Remarks, pages 9-11).

In response, the Examiner disagrees. It is noted that the 103 rejection is based on the combined teachings of Kritzler, Sava ‘029 and Sava ‘752, where Kritzler is the primary reference which teaches the high level disinfection of medical instruments using a diluted a composition containing an enzyme such as protease, a quaternary ammonium compound such as benzalkonium chloride and a boron compound (Kritzler: abstract; [0006], [0008], [0017]-[0020], [0024]-[0029], [0033]-[0037], [0042], [0044], [0059]; Tables 2, 5 and 6; claims 1-6, 30-35, 48, and 63-65). Sava ‘029 was used for teaching and providing guidance for the claimed anionic hydrotrope (see pages 6-7 of this Office Action), and contrary to Applicant’s allegation, Sava ‘029 is indeed analogous art to the claimed invention, as it is drawn to using a liquid composition containing an enzyme, an anionic hydrotrope (sodium xylene sulfonate), a boron and a biocide (a quaternary ammonium chloride) to clean and disinfecting surfaces contaminated with biofilm containing microorganism (Sava ‘029: abstract; [0013], [0022], [0024]-[0036], [0058]-[0065] and [0109]; Example 7; claims 31-33 and 40). Thus, Sava ‘029 is reasonably pertinent to the claimed invention, as both Sava ‘029 and the claimed invention are drawn to addressing the need of cleaning and disinfecting a surface contaminated with microorganism.

Applicant argues by alleging that there was no specific disclosure in Sava ‘029 of single embodiment of a composition comprising an anionic hydrotrope with an aryl quaternary ammonium biocide and a boron compound. Applicant further alleged that the examples of the preferred formulations in Sava ‘029 uses Kathon WT as the biocide, which was not a quaternary ammonium biocide. (Remarks, page 11).

In response, the Examiner disagrees. Sava ‘029 teaches quaternary ammonium chlorides as one of the suitable biocides (Sava ‘029: [0065], [0072]; claims 19 and 40). Thus, Sava ‘029 does indeed provide suggestion and guidance for forming a composition containing anionic hydrotrope, quaternary ammonium biocide and a boron compound. As such, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant argues the teaching of Sava ‘029 was specifically aimed at biofilms in water systems, which involves very different problems from those problems address in the claimed invention, and further alleged that Sava ‘029 does not even mention “high level disinfection”, thereby the compositions of Sava ‘029 would not be capable of high level disinfection. (Remarks, page 12, 1st paragraph).

In response, the Examiner disagrees. As discussed above, the 103 rejection is based on the combined teachings of Kritzler, Sava ‘029 and Sava ‘752, where Kritzler is the primary reference which teaches the high level disinfection of medical instruments using a diluted a composition containing an enzyme such as protease, a quaternary ammonium compound such as benzalkonium chloride and a boron compound (Kritzler: abstract; [0006], [0008], [0017]-[0020], [0024]-[0029], [0033]-[0037], [0042], [0044], [0059]; Tables 2, 5 and 6; claims 1-6, 30-35, 48, and 63-65)). Sava ‘029 was used for teaching and providing guidance for the claimed anionic hydrotrope (see pages 6-7 of this Office Action), and contrary to Applicant’s allegation, Sava ‘029 is indeed analogous art to the claimed invention, as it is drawn to using a liquid composition containing an enzyme, an anionic hydrotrope (sodium xylene sulfonate), a boron and a biocide (a quaternary ammonium chloride) to clean and disinfecting surfaces contaminated with biofilm containing microorganism (Sava ‘029: abstract; [0013], [0022], [0024]-[0036], [0058]-[0065] and [0109]; Example 7; claims 31-33 and 40). Thus, Sava ‘029 is reasonably pertinent to the claimed invention, as both Sava ‘029 and the claimed invention are drawn to addressing the need of cleaning and disinfecting a surface contaminated with microorganism.

Applicant argues the claimed invention exhibits unexpected and high level of synergy between the enzyme and the aryl quaternary ammonium biocide when they are used, which is silent from Sava ‘029. (Remarks, page 12, 2nd paragraph).

In response, the Examiner disagrees. Applicant’s allegation of unexpected high level of synergy between the enzyme and the aryl quaternary ammonium biocide not unexpected, but rather expected. As discussed above, Kritzler teaches the high level disinfection of medical instruments using a diluted a composition containing an enzyme such as protease, a quaternary ammonium compound such as benzalkonium chloride and a boron compound (Kritzler: [0059]), and per Sava ‘029, enzyme and biocide are synergistically effective in combination (Sava ‘029: [0046] and [0049]), which is consistent with Sava ‘752 which teaches a composition containing enzyme such as protease and a biocide such as benzalkonium such as those of Kritzler provides significant synergistic effect (Sava ‘752: [0033] and [0055]).

Applicant argues Sava ‘752 teaches away from the claimed invention. Applicant alleged that the Hospital Grade Disinfection taught in Sava ‘752 was explained in the instant specification as a lower level of disinfection than High Level Disinfection, and at paragraph [0021] of the instant specification, it discloses that the compositions according to PCT/AU01/00381 (PCT application of Sava ‘752) were not sufficiently effective as cleaners for medical instruments to pass the cleaning efficacy standards set in ISO 15883 and at paragraph [0051] of the instant specification, it indicated PCT/AU01/00381 could not achieve High Level Disinfection of the instruments. Thus, Applicant alleged that because Sava ‘752 fails to teach a dilution factor in the context of high level disinfection, the disclosure of Sava ‘752 would not motivate a skilled artisan to use the claimed dilution factor to achieve high level disinfection. (Remarks, page 12, 3rd paragraph to page 13).

In response, the Examiner disagrees. Kritzler teaches the high level disinfection of medical instruments using composition containing an enzyme such as protease, a quaternary ammonium compound such as benzalkonium chloride and a boron compound that is intended to be diluted to a working dilution (Kritzler: [0059]). Sava ‘752 was used for providing guidance on diluting the composition of Kritzler in water to a dilution from 10:1 to 200:1 such as less than 200:1 or 20:1, as this dilution factor is a working concentration and remains biocidal in use in the presence of protein (Sava ‘752: [0044], and [0059]-[0060]). Thus, Sava ‘752 establishes that dilution factor of less than 200:1 such as 20:1 did not impact the efficacy of the composition, as the composition remains biocidally effective in the presence of protein. As such, Kritzler’s composition when diluted to a working dilution of less than to 200:1 such as 20:1 would remain to achieve high level disinfection results, as this dilution is a working dilution that does not impact the efficacy of the composition because diluting the composition to a dilution factor of less than 200:1 remains biocidally effective in the presence of protein per Sava ‘752. Thus, the combined teachings of Kritzler and Sava ‘752 do not teach away from Applicant’s claimed invention, but rather teaches towards Applicant’s claimed invention.

Applicant argues Kritzler teaches away from the claimed invention, as Kritzler requires a much higher concentration of quaternary ammonium biocide for the treatment step. Applicant alleges that neither Sava ‘029 nor Sava ‘752 relates to the high level disinfection of medical instruments and thus, without hindsight and/or without ignoring prejudice in the art, it would not have been obvious to a skilled artisan to employ the claimed combination of components in the claimed method or to employ the claimed dilution ratio. (Remarks, page 13, 3rd paragraph).

In response, the Examiner disagrees. As discussed above, Kritzler teaches the high level disinfection of medical instruments using composition containing an enzyme such as protease, a quaternary ammonium compound such as benzalkonium chloride and a boron compound that is intended to be diluted to a working dilution (Kritzler: [0059]). Sava ‘752 was used for providing guidance on diluting the composition of Kritzler in water to a dilution from 10:1 to 200:1 such as less than 200:1 or 20:1, as this dilution factor is a working concentration and remains biocidal in use in the presence of protein (Sava ‘752: [0044], and [0059]-[0060]). Thus, Sava ‘752 establishes that dilution factor of less than 200:1 such as 20:1 did not impact the efficacy of the composition, as the composition remains biocidally effective in the presence of protein. As such, Kritzler’s composition when diluted to a working dilution of less than to 200:1 such as 20:1 would remain to achieve high level disinfection results, as this dilution is a working dilution that does not impact the efficacy of the composition because diluting the composition to a dilution factor of less than 200:1 remains biocidally effective in the presence of protein per Sava ‘752. Thus, the combined teachings of Kritzler and Sava ‘752 do not teach away from Applicant’s claimed invention, but rather teaches towards Applicant’s claimed invention.

Applicant argues the synergistic composition used in the claimed method facilitated a cleaning method which achieved kill with concentration levels of quat biocide well below that which had ever before achieved this level of kill. Applicant alleged the claimed invention killing the organisms at a concentration well below the MIC (minimum inhibitory concentration). Applicant further alleged that an inventive formulation using a rate of addition of quat 1.0% killed 106 Pa at a dilution of 1:100 within 2 minutes, which is a concentration of 0.01%, up to 8 times lower than quat in the presence of protein but without proteolytic enzyme. (Remarks, page 14, 1st paragraph).

In response, the Examiner disagrees. As discussed above, Kritzler teaches the high level disinfection of medical instruments using composition containing an enzyme such as protease, a quaternary ammonium compound such as benzalkonium chloride and a boron compound that is intended to be diluted to a working dilution (Kritzler: [0059]). Sava ‘752 was used for providing guidance on diluting the composition of Kritzler in water to a dilution from 10:1 to 200:1 such as less than 200:1 or 20:1, as this dilution factor is a working concentration and remains biocidal in use in the presence of protein (Sava ‘752: [0044], and [0059]-[0060]). Thus, Sava ‘752 establishes that dilution factor of less than 200:1 such as 20:1 did not impact the efficacy of the composition, as the composition remains biocidally effective in the presence of protein. As such, Kritzler’s composition when diluted to a working dilution of less than to 200:1 such as 20:1 would reasonably achieve high level disinfection results, as this dilution factor is a working dilution that does not impact the efficacy of the composition as the composition remains biocidally effective in the presence of protein per Sava ‘752. Absence of objective evidence to the contrary, showing that when the composition of Kritzler is diluted to the working solution of less than 200:1, the resultant diluted composition of Kritzler would not achieve high level disinfection, the combined teachings of Kritzler in view of Sava ‘029 and Sava ‘752 remain to render obvious Applicant’s claimed invention. 
Furthermore, Applicant’s allegation that an inventive formulation in Applicant’s experiments “using a rate of addition of quat of 1.0% killed 106 Pa at a dilution of 1:200 within 2 minutes” is an argument of counsel. It is noted that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). It is further noted that with any alleged arguments and evidence of unexpected results of the claimed invention must be compared to the closest prior art (i.e., Kritzler) which is commensurate in scope with the claims. See MPEP §716.02(b), 716.02(d) and 716.02(e).
As a result, for at least the reason(s) discussed above and in the absence of objective evidence to the contrary, claims 1-10 and 13-23 remain rejected as being obvious and unpatentable over the combined teachings of Kritzler, Sava ‘029 and Sava ‘752 in the pending 103 rejection as set forth in this office action.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613